ORDER
HUBERT JOHNSON of PETROS, TENNESSEE who was admitted to the bar of this State in 1973, having been convicted of first-degree murder, in violation of T.C.A. 39-13-202, and attempted first-degree murder, in violation of T.C.A. 39-12-101, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), HUBERT JOHNSON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*172ORDERED that HUBERT JOHNSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that HUBERT JOHNSON comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.